Citation Nr: 0606478	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  03-25 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to October 
1966.  The veteran died in March 1999.  The appellant is his 
surviving spouse.    

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Detroit, Michigan, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on her part.


REMAND

Adjudication of this claim on its merits must be deferred 
pending compliance with certain due process procedures.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
that is necessary to substantiate the claim, that VA will 
seek to provide, and that the claimant is expected to 
provide.  It must ask the claimant to provide any evidence in 
his or her possession pertaining to the claim.  38 C.F.R. 
§ 3.159(b)(1).  After a content-complying notice is sent, 
claim development assistance should be provided as warranted 
and consistent with controlling law.  No such notice has been 
provided in this case.  
  
Accordingly, the case is REMANDED for the following actions:

1.  Send the appellant a duty-to-assist 
letter, which, at minimum, explains what 
evidence not of record is needed to 
substantiate the claim and her and VA's 
respective claim development 
responsibilities, and which asks her to 
submit any evidence or information she has 
pertaining to the claim.  

2.  Assist the appellant in evidentiary 
development as warranted and consistent 
with controlling law.   

3.  Thereafter, readjudicate the claim.  
If the decision remains unfavorable, then 
issue an updated Supplemental Statement of 
the Case and provide the appellant and her 
accredited service representative an 
opportunity to respond.  Thereafter, 
return the appeal to the Board, if in 
order.   

The appellant has the right to submit additional evidence and 
argument on the matter remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The law requires that all claims remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other 

appropriate action be handled expeditiously.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


